Citation Nr: 0639266	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
bilateral knee disability, and if so, whether service 
connection is warranted for that disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
request to reopen his previously denied claim for service 
connection for a bilateral knee disability.

A hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO was held in January 2006.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  An August 1998 rating decision denied reopening the 
veteran's claim for entitlement to service connection for a 
bilateral knee disability.  The veteran was notified of this 
action, and did not appeal that decision.

2.  Evidence received subsequent to the August 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran had a knee disability in service; the 
preponderance of the evidence of record demonstrates that the 
veteran's current bilateral knee disability is related to 
service.






CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied reopening 
the veteran's claim of entitlement to service connection for 
a bilateral knee disability, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.302(a) (2006).

2.  New and material evidence has been submitted sufficient 
to reopen the claim of entitlement to service connection for 
a bilateral knee disability, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).

3.  Resolving all doubt in the veteran's favor, a bilateral 
knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, with regard to the grant of 
service connection for a bilateral knee disability, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
implementing the award.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of entitlement to service connection for 
a bilateral knee disability, as the Board is taking action 
favorable to the veteran by granting service connection for 
this disability, the Board finds that there has been no 
unfair prejudice to the veteran in this case.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).


New & Material Evidence

In a rating decision dated in August 1998, the RO denied the 
veteran's request to reopen an earlier claim for entitlement 
to service connection for a bilateral knee disability, on the 
basis that new and material evidence had not been submitted.  
The veteran did not file a notice of disagreement within a 
year of that decision and it therefore became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.302(a) (2006). 

In a rating decision dated in June 2003, the RO again denied 
reopening the claim, on the basis that VA outpatient 
treatment records from the VA medical centers in  
Fayetteville and Little Rock, Arkansas, did not constitute 
new and material evidence.  See 38 C.F.R. § 3.156 (2002).  In 
August 2004, the veteran submitted a letter and photographs 
of canes, pain medications, bandages, braces, and wraps he 
used to treat and/or relieve the symptoms of his bilateral 
knee disability.  A VA examination was provided in October 
2004.  In a Statement of the Case dated December 2004, the RO 
reopened the veteran's service connection claim, apparently 
on the basis of the letter and photographs together with an 
October 2004 VA examination report and medical opinion, but 
denied the veteran's claim, reasoning that the evidence did 
not show that the veteran's bilateral knee disability was 
incurred or aggravated in service.  The veteran substantive's 
appeal was received in January 2005, and this appeal ensued.

While the RO ultimately reopened the veteran's claim for 
service connection for a bilateral knee disability and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  The evidence that is considered 
to determine whether new and material evidence has been 
submitted is that evidence received by VA since the last 
final disallowance of the appellant's claim on any basis, 
i.e. more than a year following a decision of the agency of 
original jurisdiction, i.e. the RO.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the August 1998 rating action 
includes a private medical opinion dated in January 2006, 
which relates the veteran's current bilateral knee disability 
to his military service.  This medical opinion was not 
previously of record and is therefore new.  As the veteran's 
claim was previously denied in August 1998 on the basis that 
the record contained no competent evidence showing that the 
veteran's current bilateral knee disability was related to 
service, the January 2006 medical opinion is material.  
Therefore, the Board finds it proper to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.

Accordingly, the veteran's claim of service connection for a 
bilateral knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005; 38 C.F.R. § 3.156(a).  Having 
reopened the veteran's claim for service connection for his 
current bilateral knee disability, the case must now be 
considered based on a de novo review of the record, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); Evans, 
supra.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be unfairly prejudiced by the Board proceeding 
to a decision on the merits.  In this case, the RO reopened 
the claim and considered it on its merits.  The December 2004 
Statement of the Case provided the veteran with the laws and 
regulations pertaining to consideration of the claim on the 
merits.  Additionally the veteran was given appropriate 
notice and assistance in gathering evidence regarding a de 
novo claim and has provided argument addressing his claim on 
the merits.  Accordingly, and particularly in light of the 
favorable decision below, the Board finds that the veteran 
would not be unfairly prejudiced by its review of the merits 
at this time.  See Bernard..


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases if manifest to a compensable degree within 
one year after discharge from service.  See 38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence ... is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's service medical records reflect an injury to 
the veteran's right knee in August 1962, with subsequent 
injuries in 1974 and 1975.  A May 1975 service clinical 
record notes that a meniscal tear in the right knee joint was 
suspected in an injury the veteran incurred while playing 
softball.  A February 1977 service medical record reflects 
that the veteran again reported knee problems.  During a 
retirement examination in November 1977, the veteran noted 
"Recurring injury to both knees since 1975" on the report.

A VA medical record dated in December 1999 reflects a 
diagnosis of degenerative joint disease (DJD) of the left 
knee with a total knee arthroplasty recommended; a VA 
treatment record dated in January 2001 reflects a diagnosis 
of DJD of the right knee joint.  Private medical records 
dated March to May 2003 reflect that the veteran underwent 
surgery for a total right knee replacement.  Clearly, the 
veteran currently has a bilateral knee disability, as 
reflected by VA and private treatment records.  

An October 2004 VA examination report reflects that the 
examiner reviewed the veteran's claims file, including 
relevant service medical records.  The examiner noted that an 
arthrogram performed during service revealed no meniscal tear 
and no other abnormality, and that the veteran's symptoms 
during service seemed to subside after episodic treatment.  
The VA examiner opined that the veteran's current bilateral 
knee disability is not likely related to his knee pain in 
service.

During the veteran's January 2006 hearing, he testified that 
he received treatment for his bilateral knee disability at a 
small medical clinic during the year after his discharge from 
service, but that the office was no longer in existence and 
the name of the treating physician beyond recall.  He also 
indicated that he self-treated his knee disability 
continuously for many years, during and after military 
service.  

A January 2006 letter from a private physician was submitted 
to the Board after the hearing.  In her letter, the physician 
opined that the veteran's current bilateral knee disability 
is likely related to the initial trauma to the veteran's 
knees during his service years.  In support of her opinion, 
the physician stated that trauma is a leading cause of 
unilateral asymmetric DJD, and that an osteoarthritic knee 
that requires replacement takes years to develop.  She also 
stated that one would expect both knees to be of similar 
degeneration if it the veteran's knee disability was due 
purely to aging.  The physician further stated that had 
personal knowledge of the veteran having constant knee pain 
and knee problems, which he self-treated, dating back to his 
service years.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).

In this case, both the October 2004 VA medical opinion and 
the January 2006 private medical opinion appear to be 
thorough, and a basis for each opinion is set forth therein.  
The VA opinion is based entirely on the examiner's review of 
the veteran's claims file, including service medical records.  
The private physician's opinion does not reference the 
veteran's claims file or his service records.  However, the 
private physician states that she has interpreted many X-rays 
and MRIs of the knee in her profession as a radiologist.  As 
a medical doctor, she is competent to render a medical 
opinion as to whether the veteran's bilateral knee disability 
is related to his military service.  She is also competent to 
testify as to her personal knowledge witnessing the veteran 
having trouble with his knees since his separation from 
service.  The private physician has also provided a sound 
rationale for her opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board considers the above-
referenced medical opinions therefore to be, at least, 
equally probative. Consequently, the Board finds that the 
medical opinions of record regarding the etiology of the 
veteran's current bilateral knee disabilities are at least in 
equipoise.

On review of the record as a whole, including the cited 
medical opinions and service medical records, and resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that it is at least as likely as not that the 
veteran incurred a bilateral knee disability in service.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail.)  
As such, the Board finds that service connection is warranted 
for a bilateral knee disorder.








	



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened; service connection
for a bilateral knee disability is granted.



____________________________________________
MARIAN MCBRINE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


